Citation Nr: 0907313	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  02-11 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel





INTRODUCTION

The Veteran served on two periods of active duty from 
September 1950 through September 1952 and September 1952 
through June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The claims file has since 
been transferred to the RO in San Juan, Puerto Rico for 
further handling.

The Board notes that the Veteran's appeal also initially 
included the issues of service connection for bilateral 
hearing loss, bilateral tinnitus, Meniere's syndrome, and 
anxiety disorder as secondary to a service connected shell 
fragment wound to the right arm and wrist.  Each of these 
claims was denied by the Board in a June 2008 decision and 
remand.  The issue of the Veteran's entitlement to TDIU was 
remanded to the RO in order that it could:  (1) obtain from 
the Veteran information concerning his employment history; 
(2) schedule a VA examination for the purpose of ascertaining 
whether he was unemployable due to his service connected 
disabilities alone; and (3) ensuring that all duties to 
notify and assist the Veteran are properly discharged.  The 
RO has performed the action requested by the Board in its 
June 2008 remand, and this matter has returned to the Board 
for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As directed by the Board in its June 2008 remand, the Veteran 
was scheduled for a VA examination in September 2008 for the 
purpose of ascertaining whether he was unemployable solely 
due to his service connected disabilities.  During the 
examination, the Veteran reported for the first time that he 
had been receiving Social Security Administration (SSA) 
disability benefits.  The RO has not yet requested the 
veteran's records from the SSA and efforts in that regard 
should be made.  38 C.F.R. § 3.159(c)(2) (2007); see also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1  SSA should be contacted, and all 
records of medical treatment associated 
with the veteran's reported grant of SSA 
disability benefits should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2  After completion of the above 
development, the veteran's claim of 
entitlement to TDIU should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


